       Case 1:19-cv-01033-DAD-SAB Document 27 Filed 04/29/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   CHARLES B. FAULTRY,                              )   Case No.: 1:19-cv-01033-DAD-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )
13           v.                                           ORDER DENYING PLAINITFF’S MOTION
                                                      )   FOR APPOINTMENT OF COUNSEL, WITHOUT
14                                                    )   PREJUDICE
     A. SANCHEZ, et.al.,
                                                      )
15                  Defendants.                       )   [ECF No. 26]
                                                      )
16                                                    )
                                                      )
17                                                    )
18           Plaintiff Charles B. Faultry is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20           Currently before the Court is Plaintiff’s motion for appointment of counsel, filed April 28,
21   2020.
22           Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.
23   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require any attorney to represent
24   plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern
25   District of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the court
26   may request the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at
27   1525.
28

                                                          1
        Case 1:19-cv-01033-DAD-SAB Document 27 Filed 04/29/20 Page 2 of 2



1             Without a reasonable method of securing and compensating counsel, the court will seek

2    volunteer counsel only in the most serious and exceptional cases. In determining whether

3    “exceptional circumstances exist, the district court must evaluate both the likelihood of success on the

4    merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the

5    legal issues involved.” Id. (internal quotation marks and citations omitted).

6             In the present case, the Court does not find the required exceptional circumstances. Even if it

7    assumed that plaintiff is not well versed in the law and that he has made serious allegations which, if

8    proved, would entitle him to relief, his case is not exceptional. The Court is faced with similar cases

9    almost daily. While the Court recognizes that Plaintiff is at a disadvantage due to his pro se status and

10   his incarceration, the test is not whether Plaintiff would benefit from the appointment of counsel. See

11   Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986) (“Most actions require development of

12   further facts during litigation and a pro se litigant will seldom be in a position to investigate easily the

13   facts necessary to support the case.”) The test is whether exception circumstances exist and here, they

14   do not. Circumstances common to most prisoners, such as lack of legal education and limited law

15   library access, do not establish exceptional circumstances that would warrant a request for voluntary

16   assistance of counsel. Plaintiff contends that his mental health status and the currently COVID-19

17   pandemic will cause him to be a disadvantage in litigating this action. However, Plaintiff provides no

18   evidence to support his contention that his mental disability has substantial effect on his ability to

19   litigate this action. Further, to date, the record supports the finding that Plaintiff is able to understand

20   the nature of the proceedings and respond to court orders. Accordingly, Plaintiff’s motion for the

21   appointment of counsel is denied, without prejudice.

22
23   IT IS SO ORDERED.

24   Dated:     April 29, 2020
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                           2
